Citation Nr: 0621367	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  05-12 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected osteoarthritis of the left knee.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected left muscle group XI dysfunction.  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1988 to December 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the RO.  

In September 2001, the veteran filed claims for an increased 
evaluation for his left leg disability and service connection 
for a right knee disability as secondary to his service-
connected left leg disability.  

By a rating decision dated March 2002, the RO continued the 
evaluation for the left leg disability and denied entitlement 
to service connection for a right knee disability as 
secondary to the service-connected left leg disability.  

The veteran submitted a Notice of Disagreement (NOD) to the 
decision in April 2002.  The RO issued a Statement of the 
Case (SOC) in August 2003.  The veteran has not responded to 
the SOC issued in August 2003.  

Therefore, the issue of service connection for a right knee 
disability as secondary to the service-connected left leg 
disability is not before the Board on appeal.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran's initial claim for the left leg disability did 
not include complaints of knee or ankle disability.  The RO 
rated the veteran's service-connected left leg disability 
under Diagnostic Code (DC) 5262.  

The veteran was afforded a VA examination for the service-
connected left leg disability in November 2002.  During the 
November 2002 VA examination, the veteran complained of 
having left knee pain, weakness, stiffness, instability, 
fatigability and swelling.  

The veteran stated that these symptoms would manifest usually 
4-5 times per month and last approximately 1-2 days.  The 
examiner noted that the veteran did not use a crutch, brace, 
or cane.  Upon examination, the veteran was diagnosed with 
left knee osteoarthritis.  

In an August 2003 rating decision, the RO reclassified the 
veteran's left leg condition as osteoarthritis of the left 
knee and assigned a 10 percent evaluation under DC 5010-5262.  

In statements made in the April 2004 NOD and April 2005 
Substantive Appeal, the veteran's representative contends 
that the symptoms associated with the service-connected left 
knee disability are of a greater degree of impairment than 
the currently assigned evaluation would indicate.  

The veteran in this regard reported that he now had to wear a 
knee brace as well as  experienced a functional loss due to 
pain with respect to that lower extremity.  

Given these statements, the Board finds that a more 
contemporaneous VA examination is necessary. See VAOPGCPREC 
11-95 (April 7, 1995) (the Board is required to remand a case 
back to the RO for a new examination when the claimant 
asserts that the disability in question has worsened since 
the last examination).  

Further, the Board notes that VCAA redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the appellant is expected 
to obtain and submit, and which evidence will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The record does not reflect that the appellant has been 
furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), relative to the 
issue of increased evaluation for the service-connected left 
knee disability.  

In addition to the left knee disability, the Board finds that 
the veteran also is seeking an increased evaluation for the 
separately rated service-connected left muscle group XI 
dysfunction.  

The Board notes that the veteran has expressed timely 
disagreement with the August 2003 rating decision denying 
entitlement to an increased evaluation for the service-
connected left leg disability now characterized as being 
manifested by a muscle group XI dysfunction.  

To date, however, no Statement of the Case has been issued.  
It remains incumbent upon the RO to issue a Statement of the 
Case addressing this particular issue, and, as indicated in 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), this 
matter must be addressed on remand.  See also 38 C.F.R. § 
19.26 (2004).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claim.  The letter 
must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran in order to 
request information referable to any 
recent medical care received by the 
veteran for his service-connected left 
knee disability.  Based on the veteran's 
response, the RO should attempt to obtain 
all clinical records from all previously 
unidentified treatment sources.  

The veteran also should be notified that 
he may submit competent evidence to 
support his claim for increase.  If the 
RO's search efforts prove unsuccessful, 
documentation to that effect must be 
added to the claims file.  

3.  The veteran should be scheduled for a 
VA examination in order to evaluate the 
current severity of the service-connected 
left knee disability. 

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
tests and studies, to include range of 
motion testing, that the examiner deems 
necessary should be performed.  The 
examination should include a complete 
rationale for the opinions expressed. 

The examiner should determine whether the 
left knee disability is manifested by 
left knee pain, weakness, stiffness, 
instability, fatigability, and swelling.  
These determinations should be expressed 
in terms of the degree of functional loss 
due to pain. 

4.  Thereafter, following completion of 
all indicated development the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for the service-
connected left knee disability.  If the 
determination remains less than fully 
favorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and an opportunity to respond thereto.  

5.  The RO also must take appropriate 
steps to issue a Statement of the Case 
concerning the issue of an increased 
evaluation for the service-connected left 
muscle group XI dysfunction.  All 
indicated development should be taken in 
this regard.  The veteran should, of 
course, be advised of the time period 
within which to perfect his appeal.  38 
C.F.R. § 20.302(b) (2005).  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

